Exhibit 10.15

 

This instrument was prepared by (Michelle Warren):

213 Market Avenue North, Suite 250

Canton, Ohio 44702

Return to:

PNC Bank, National Association

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Attention: Recording Department

P1-POPP-BL-7

 

Open-End Mortgage, Assignment of      LOGO [g458840g41x37.gif]      Rents and
Leases and Security Agreement   

(This Mortgage Secures Future Advances)

  

STATE OF ALABAMA

COUNTY OF                 

THIS OPEN-END MORTGAGE, ASSIGNMENT OF RENTS AND LEASES AND SECURITY AGREEMENT
(this “Mortgage”) is made as of the                  day of December, 2012, by
MAGNETECH INDUSTRIAL SERVICES OF ALABAMA, L.L.C. N/K/A MAGNETECH INDUSTRIAL
SERVICES, INC. , an Indiana corporation (the “Mortgagor”), with an address at
800 Nave Road, Southeast, Massillon, Ohio 44646 in favor of PNC BANK, NATIONAL
ASSOCIATION (the “Mortgagee”), with an address at 213 Market Avenue North, Suite
250, Canton, Ohio 44702.

THIS MORTGAGE IS FILED AS AND SHALL CONSTITUTE A FIXTURE FILING IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 7-9A-502(c) OF THE CODE OF ALABAMA.

WHEREAS, the Mortgagor is the owner of a certain tract or parcel of land
described in Exhibit A attached hereto and made a part hereof, together with the
improvements now or hereafter erected thereon;

WHEREAS, the Mortgagor has borrowed from the Mortgagee, is providing a guaranty
of a borrowing from the Mortgagee, or is otherwise executing and delivering this
Mortgage as collateral security for one or more borrowings from the Mortgagee,
in an amount not to exceed Two Million Five Hundred Thousand and 00/100_Dollars
($2,500,000.00) (the “Loan”), which Loan is evidenced by one or more promissory
notes in favor of the Mortgagee (as the same may be amended, supplemented or
replaced from time to time, the “Note”); and

WHEREAS, on or about the date hereof, the Mortgagor and the Mortgagee are
entering into one or more “Transactions” pursuant to and as defined in that
certain ISDA Master Agreement dated as of                             ,
                 (the “Master Agreement”) (the obligations of the Mortgagor
under the Master Agreement, as supplemented by the Transaction and from time to
time after the date hereof one or more additional Transactions under the Master
Agreement, being herein called the “Hedge Obligations”);



--------------------------------------------------------------------------------

NOW, THEREFORE, for the purpose of securing the payment and performance of the
following obligations (collectively called the “Obligations”):

(A) the Loan, the Note, the Hedge Obligations and all other loans, advances,
debts, liabilities, obligations, covenants and duties owing by the Mortgagor or
by MISCOR GROUP, LTD. to the Mortgagee or to any other direct or indirect
subsidiary of The PNC Financial Services Group, Inc., of any kind or nature
present or future (including any interest accruing thereon after maturity, or
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to the Mortgagor, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, whether or not (i) evidenced by any
note, guaranty or other instrument, (ii) arising under any agreement, instrument
or document, (iii) for the payment of money, (iv) arising by reason of an
extension of credit, opening of a letter of credit, loan, equipment lease or
guarantee, (v) under any interest or currency swap, future, option or other
interest rate protection or similar agreement, (vi) under or by reason of any
foreign currency transaction, forward, option or other similar transaction
providing for the purchase of one currency in exchange for the sale of another
currency, or in any other manner, or (vii) arising out of overdrafts on deposit
or other accounts or out of electronic funds transfers (whether by wire transfer
or through automated clearing houses or otherwise) or out of the return unpaid
of, or other failure of the Mortgagee to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Mortgagee’s non-receipt of or inability to collect funds
or otherwise not being made whole in connection with depository or other similar
arrangements; and any amendments, extensions, renewals and increases of or to
any of the foregoing, and all costs and expenses of the Mortgagee incurred in
the documentation, negotiation, modification, enforcement, collection and
otherwise in connection with any of the foregoing, including reasonable
attorneys’ fees and expenses.

(B) Any sums advanced by the Mortgagee or which may otherwise become due
pursuant to the provisions of the Note, the Master Agreement or this Mortgage or
pursuant to any other document or instrument at any time delivered to the
Mortgagee to evidence or secure any of the Obligations or which otherwise relate
to any of the Obligations (as the same may be amended, supplemented or replaced
from time to time, the “Loan Documents”).

The Mortgagor, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, does hereby give, grant,
bargain, sell, convey, assign, transfer, mortgage, hypothecate, pledge, set over
and confirm unto the Mortgagee, WITH THE POWER OF SALE, and does agree that the
Mortgagee shall have a security interest in the following described property,
all accessions and additions thereto, all substitutions therefor and
replacements and proceeds thereof, and all reversions and remainders of such
property now owned or held or hereafter acquired (the “Property”), to wit:

(a) All of the Mortgagor’s estate in the premises described in Exhibit A,
together with all of the easements, rights of way, privileges, liberties,
hereditaments, gores, streets, alleys, passages, ways, waters, watercourses,
rights and appurtenances thereunto belonging or appertaining, and all of the
Mortgagor’s estate, right, title, interest, claim and demand therein and in the
public streets and ways adjacent thereto, either in law or in equity (the
“Land”);

(b) All the buildings, structures and improvements of every kind and description
now or hereafter erected or placed on the Land, and all facilities, fixtures,
machinery, apparatus, appliances, installations, machinery and equipment,
including all building materials to be incorporated into such buildings, all
electrical equipment necessary for the operation of such buildings and heating,
air conditioning and plumbing equipment now or hereafter attached to, located in
or used in connection with those buildings, structures or other improvements
(the “Improvements”);

 

- 2 -



--------------------------------------------------------------------------------

(c) All rents, income, issues and profits arising or issuing from the Land and
the Improvements and advantages and claims against guarantors of any Leases
(defined below) (the “Rents”) including the Rents arising or issuing from all
leases, licenses, subleases or any other use or occupancy agreement now or
hereafter entered into covering all or any part of the Land and Improvements
(the “Leases”), all of which Leases and Rents are hereby assigned to the
Mortgagee by the Mortgagor. The foregoing assignment shall include all fees,
charges, accounts or other payments for the use or occupancy of rooms and other
public facilities in hotels, motels, or other lodging properties, and all cash
or securities deposited under Leases to secure performance of lessees of their
obligations thereunder, whether such cash or securities are to be held until the
expiration of the terms of such leases or applied to one or more installments of
rent coming due prior to the expiration of such terms. The foregoing assignment
extends to Rents arising both before and after the commencement by or against
the Mortgagor of any case or proceeding under any Federal or State bankruptcy,
insolvency or similar law, and is intended as an absolute assignment and not
merely the granting of a security interest. The Mortgagor, however, shall have a
license to collect retain and use the Rents so long as no Event of Default shall
have occurred and be continuing or shall exist, and provided further that such
license to collect Rents shall terminate and cease automatically upon the
occurrence of any such Event of Default without the necessity of any notice or
other action whatsoever by Mortgagee. The Mortgagor will execute and deliver to
the Mortgagee, on demand, such additional assignments and instruments as the
Mortgagee may require to implement, confirm, maintain and continue the
assignment of Rents hereunder;

(d) All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims; and

(e) Without limiting any of the other provisions of this Mortgage, the
Mortgagor, as debtor, expressly grants unto the Mortgagee, as secured party, a
security interest in all personal property of the Mortgagor, including the
following, all whether now owned or hereafter acquired or arising and wherever
located: (i) accounts (including health-care-insurance receivables and credit
card receivables); (ii) securities entitlements, securities accounts, commodity
accounts, commodity contracts and investment property; (iii) deposit accounts;
(iv) instruments (including promissory notes); (v) documents (including
warehouse receipts); (vi) chattel paper (including electronic chattel paper and
tangible chattel paper); (vii) inventory, including raw materials, work in
process, or materials used or consumed in Mortgagor’s business, items held for
sale or lease or furnished or to be furnished under contracts of service, sale
or lease, goods that are returned, reclaimed or repossessed; (viii) goods of
every nature, including stock-in-trade, goods on consignment, standing timber
that is to be cut and removed under a conveyance or contract for sale, the
unborn young of animals, crops grown, growing, or to be grown, manufactured
homes, computer programs embedded in such goods and farm products;
(ix) equipment, including machinery, vehicles and furniture; (x) fixtures;
(xi) agricultural liens; (xii) as-extracted collateral; (xiii) letter of credit
rights; (xiv) general intangibles, of every kind and description, including
payment intangibles, software, computer information, source codes, object codes,
records and data, all existing and future customer lists, choses in action,
claims (including claims for indemnification or breach of warranty), books,
records, patents and patent applications, copyrights, trademarks, tradenames,
tradestyles, trademark applications, goodwill, blueprints, drawings, designs and
plans, trade secrets, contracts, licenses, license agreements, formulae, tax and
any other types of refunds, returned and unearned insurance premiums, rights and
claims under insurance policies; (xv) all supporting obligations of all of the
foregoing property; (xvi) all property of the Mortgagor now or hereafter in the
Mortgagee’s possession or in transit to or from, or under the custody or control
of, the Mortgagee or any affiliate thereof; (xvii) all cash and cash equivalents
thereof; and (xviii) all cash and noncash proceeds (including insurance
proceeds) of all of the foregoing property, all products thereof and all
additions and accessions thereto, substitutions therefor and replacements
thereof. The Mortgagor will execute and deliver to the Mortgagee on demand such
financing statements and other instruments as the Mortgagee may require in order
to perfect, protect and maintain such security interest under the Uniform
Commercial Code of the State of Alabama (“UCC”) in such portions of the Property
the security interest in and disposition of which is governed by the UCC (the
“Collateral”).

To have and to hold the same unto the Mortgagee, its successors and assigns,
forever.

 

- 3 -



--------------------------------------------------------------------------------

Subject, however, to the condition that, if (i) the Mortgagor shall fully pay or
cause to be fully paid to the Mortgagee the Hedge Obligations, the principal and
interest payable with respect of the Loan and the Note, and any extensions,
renewals, modifications and refinancings of same, at the times and in the manner
stipulated therein and herein, all without any deduction or credit for taxes or
other similar charges paid by the Mortgagor, and shall pay all charges incurred
herein by Mortgagee on account of Mortgagor, including, but not limited to,
attorneys’ fees, and shall pay any and all other indebtedness and other amounts
included in the Obligations, and shall keep, perform and observe all and
singular the other covenants, conditions and agreements in this Mortgage, the
Note, the Master Agreement and the other Loan Documents expressed to be kept,
performed, and observed by or on the part of the Mortgagor, all without fraud or
delay, and (ii) the Mortgagee shall have no further commitment or agreement to
make advances, incur obligations or give value under the Loan, the Note, the
Master Agreement, or any other Loan Document (including without limitation
advances, obligations or value relating to future advances, open-end, revolving
or other lines of credit or letters of credit), then this Mortgage, and all the
properties, interests and rights hereby granted, bargained, sold and conveyed
shall cease, terminate and be void, but shall otherwise remain in full force and
effect.

1. Agreements, Representations and Warranties. The Mortgagor agrees and
represents and warrants to the Mortgagee as follows:

(a) Warranty of Title. The Mortgagor warrants to the Mortgagee that (i) the
Mortgagor has good and marketable title to an estate in fee simple absolute in
the Land and Improvements (or is lawfully seized of such other estate or
interest therein as is described on Exhibit A hereto) and has all right, title
and interest in all other property constituting a part of the Property, in each
case free and clear of all grants, reservations, security interests, liens,
charges and encumbrances, except as may otherwise be set forth on an Exhibit B
hereto, and has good right, full power and lawful authority to sell, convey,
mortgage and grant a security interest in the same in the manner and form
aforesaid; and (ii) its name, type of organization, jurisdiction of organization
and chief executive office are true and complete as set forth in the heading of
this Mortgage. This Mortgage is a valid and enforceable first lien on the
Property (except as set forth on Exhibit B) and the Mortgagee shall, subject to
the Mortgagor’s right of possession prior to an Event of Default, quietly enjoy
and possess the Property. The Mortgagor shall preserve such title as it warrants
herein and the validity and priority of the lien hereof and shall forever
warrant and defend the same to the Mortgagee against the claims of all persons.

(b) Future Advances, Etc. It is expressly understood and agreed that this
Mortgage is intended to secure and does secure not only the Obligations, but
also future advances and any and all other indebtedness, obligations and
liabilities, direct or contingent, of the Mortgagor to the Mortgagee and
included in the Obligations, whether now existing or hereafter arising, and any
and all extensions, renewals, modifications and refinancings of same, or any
part thereof, existing at any time before actual cancellation of this instrument
on the probate records of the county or counties where the Property is located,
and whether the same be evidenced by note, open account, assignment,
endorsement, guaranty, pledge or otherwise. The Loan and any other Obligations
may, if provided in the applicable Loan Documents, provide for revolving or
open-end loans and advances, all of which shall be secured by this Mortgage.

(c) Security Agreement; Financing Statements. The Mortgagor acknowledges and
agrees this instrument shall constitute a “Security Agreement” on personal
property within the meaning of the UCC and other applicable law with respect to
the Collateral, including and to the extent any of the Collateral constitutes or
will become fixtures. In addition to recording this Mortgage in the real
property records for the county or counties in which the Land or any part
thereof is located, Mortgagee may, at any time and without further authorization
from Mortgagor, file executed counterparts, copies or reproductions of this
Mortgage as a financing statement centrally with the Office of the Secretary of
State for the State of Alabama. Mortgagor authorizes the Mortgagee to prepare
and to file financing statements covering the Collateral signed only by
Mortgagee and to sign Mortgagor’s signature to such financing statements in any
jurisdictions where Mortgagor’s signature is required. Mortgagor promises to pay
to the Mortgagee the fees incurred in filing the financing statements, including
but not limited to mortgage recording taxes payable in connection with filings
on fixtures, which fees shall become part of the Obligations secured hereby. The
following information is provided so that that this Mortgage shall comply with
the requirements of the UCC for a mortgage instrument to be filed as a financing
statement. The name and mailing address of Mortgagor (debtor), and the name and
mailing address of Mortgagee

 

- 4 -



--------------------------------------------------------------------------------

(secured party) from which information concerning the security interest granted
by this Mortgage may be obtained (each as required by the UCC), are as stated on
the first page of this Mortgage. With respect to all of the Collateral,
Mortgagor further represents and warrants that the Collateral is used or bought
primarily for business purposes.

2. Affirmative Covenants. Until all of the Obligations shall have been fully
paid, satisfied and discharged the Mortgagor shall:

(a) Legal Requirements. Promptly comply with and conform to all present and
future laws, statutes, codes, ordinances, orders and regulations and all
covenants, restrictions and conditions which may be applicable to the Mortgagor
or to any of the Property (the “Legal Requirements”).

(b) Impositions. Before interest or penalties are due thereon and otherwise when
due, the Mortgagor shall pay all taxes of every kind and nature, all charges for
any easement or agreement maintained for the benefit of any of the Property, all
general and special assessments (including any condominium or planned unit
development assessments, if any), levies, permits, inspection and license fees,
all water and sewer rents and charges, and all other charges and liens, whether
of a like or different nature, imposed upon or assessed against the Mortgagor or
any of the Property (the “Impositions”). Within thirty (30) days after the
payment of any Imposition, the Mortgagor shall deliver to the Mortgagee written
evidence acceptable to the Mortgagee of such payment. The Mortgagor’s
obligations to pay the Impositions shall survive the Mortgagee’s taking title to
(and possession of) the Property through foreclosure, deed-in-lieu or otherwise,
as well as the termination of the Mortgage.

(c) Maintenance of Security. Use, and permit others to use, the Property only
for its present use or such other uses as permitted by applicable Legal
Requirements and approved in writing by the Mortgagee. The Mortgagor shall keep
the Property in good condition and order and in a rentable and tenantable state
of repair and will make or cause to be made, as and when necessary, all repairs,
renewals, and replacements, structural and nonstructural, exterior and interior,
foreseen and unforeseen, ordinary and extraordinary, provided, however, that no
structural repairs, renewals or replacements shall be made without the
Mortgagee’s prior written consent. The Mortgagor shall not remove, demolish or
alter the Property nor commit or suffer waste with respect thereto, nor permit
the Property to become deserted or abandoned. The Mortgagor covenants and agrees
not to take or permit any action with respect to the Property which will in any
manner impair the security of this Mortgage or the use of the Property as set
forth in the Loan Documents.

3. Leases. The Mortgagor shall not (a) execute an assignment or pledge of the
Rents or the Leases other than in favor of the Mortgagee; (b) accept any
prepayment of an installment of any Rents prior to the due date of such
installment; or (c) enter into or amend any of the terms of any of the Leases
without the Mortgagee’s prior written consent. Any or all Leases of all or any
part of the Property shall be subject in all respects to the Mortgagee’s prior
written consent, shall be subordinated to this Mortgage and to the Mortgagee’s
rights and, together with any and all rents, issues or profits relating thereto,
shall be assigned at the time of execution to the Mortgagee as additional
collateral security for the Obligations, all in such form, substance and detail
as is satisfactory to the Mortgagee in its sole discretion.

4. Due on Sale Clause. The Mortgagor shall not sell, convey or otherwise
transfer any interest in the Property (whether voluntarily or by operation of
law), or agree to do so, without the Mortgagee’s prior written consent,
including (a) any sale, conveyance, encumbrance, assignment, or other transfer
of (including installment land sale contracts), or the grant of a security
interest in, all or any part of the legal or equitable title to the Property,
except as otherwise permitted hereunder; (b) any lease of all or any portion of
the Property; or (c) any sale, conveyance, encumbrance, assignment, or other
transfer of, or the grant of a security interest in, any share of stock of the
Mortgagor, if a corporation, or any partnership interest in the Mortgagor, if a
partnership, or any membership interest, if a limited liability entity, except
in favor of the Mortgagee. Any default under this Section shall cause an
immediate acceleration of the Obligations without any demand by the Mortgagee.

 

- 5 -



--------------------------------------------------------------------------------

5. Mechanics’ Liens. Prior to the Mortgagor performing any construction or other
work on or about the Property for which a lien could be filed against the
Property, the Mortgagor shall enter into a written contract (“Construction
Contract”) with the contractor who is to perform such work, or materialman
providing materials (each a “Contractor”), containing a provision whereby
(i) the Contractor shall, at the request of the Mortgagor or Mortgagee, verify
in an affidavit in a form approved by the Mortgagee that all labor and materials
furnished by the Contractor, including all applicable taxes, have been paid by
the Contractor up to the date of such requested affidavit, (ii) the Contractor
shall, upon the request of the Mortgagor or Mortgagee, at no cost to Mortgagee,
post a bond guaranteeing payment for labor and materials provided by all
subcontractors, sub-subcontractors and materialmen and subsequently obtain
advance lien waivers from such parties in a form acceptable to Mortgagee,
(iii) the Contractor agrees to subordinate any lien against the Property,
whether obtained under the mechanics’ lien laws or otherwise, to the lien,
right, title and terms of the Loan Documents and all advances to be made
thereunder and to include a similar provision in contracts with all
subcontractors, sub-subcontractors and materialmen with respect to liens
obtained by such parties and (iv) the Contractor agrees that foreclosure or a
conveyance in lieu of a foreclosure of the liens and security interests securing
the Loan shall be fully and automatically effective to terminate and extinguish
all of Contractor’s liens and claims of any kind against the Property and to
include a similar provision in contracts with all subcontractors,
sub-subcontractors and materialmen with respect to liens obtained by such
parties. Notwithstanding the foregoing, if mechanics’ or other liens shall be
filed against the Property purporting to be for labor or material furnished or
to be furnished on behalf of the Mortgagor, or for any other reason relating to
the acts or omissions of the Mortgagor, then the Mortgagor shall at its expense,
cause such lien to be discharged of record by payment, bond or otherwise within
fifteen (15) days after the filing thereof. If the Mortgagor shall fail to cause
such lien to be discharged of record within the fifteen (15) day period, the
Mortgagee may, in Mortgagee’s sole discretion, cause such lien to be discharged
by payment, bond or otherwise without investigation as to the validity thereof
or as to any offsets or defenses thereto, and the Mortgagor shall, upon demand,
reimburse the Mortgagee for all amounts paid and costs incurred in connection
therewith including, without limitation, attorneys’ fees and disbursements.

6. Insurance. The Mortgagor shall keep the Property continuously insured, in an
amount not less than the cost to replace the Property or an amount not less than
eighty percent (80%) of the full insurable value of the Property, whichever is
greater, covering such risks and in such amounts and with such deductibles as
are satisfactory to the Mortgagee and its counsel including, without limitation,
insurance against loss or damage by fire, with extended coverage and against
other hazards as the Mortgagee may from time to time require. With respect to
any property under construction or reconstruction, the Mortgagor shall maintain
builder’s risk insurance. The Mortgagor shall also maintain comprehensive
general public liability insurance, in an amount of not less than One Million
Dollars ($1,000,000) per occurrence and Two Million Dollars ($2,000,000) general
aggregate per location, which includes contractual liability insurance for the
Mortgagor’s obligations under the Leases, and worker’s compensation insurance.
All property and builder’s risk insurance shall include protection for
continuation of income for a period of twelve (12) months, in the event of any
damage caused by the perils referred to above. All policies, including policies
for any amounts carried in excess of the required minimum and policies not
specifically required by the Mortgagee, shall be with an insurance company or
companies satisfactory to the Mortgagee, shall be in form satisfactory to the
Mortgagee, shall meet all coinsurance requirements of the Mortgagee, shall be
maintained in full force and effect, shall be assigned to the Mortgagee, with
premiums prepaid, as collateral security for payment of the Obligations, shall
be endorsed with a standard mortgagee clause in favor of the Mortgagee and shall
provide for at least thirty (30) days notice of cancellation to the Mortgagee.
Such insurance shall also name the Mortgagee as an additional insured under the
comprehensive general public liability policy and the Mortgagor shall also
deliver to the Mortgagee a copy of the replacement cost coverage endorsement. If
the Property is located in an area which has been identified by any governmental
agency, authority or body as a flood hazard area or the like, then the Mortgagor
shall maintain a flood insurance policy covering the Property in an amount not
less than the original amount of the Obligations or the maximum limit of
coverage available under the federal program, whichever amount is less.

7 Rights of Mortgagee to Insurance Proceeds. In the event of loss, the Mortgagee
shall have the exclusive right to adjust, collect and compromise all insurance
claims, and the Mortgagor shall not adjust, collect or compromise any claims
under said policies without the Mortgagee’s prior written consent. Each insurer
is

 

- 6 -



--------------------------------------------------------------------------------

hereby authorized and directed to make payment under said policies, including
return of unearned premiums, directly to the Mortgagee instead of to the
Mortgagor and the Mortgagee jointly, and the Mortgagor appoints the Mortgagee as
the Mortgagor’s attorney-in-fact to endorse any draft therefor. All insurance
proceeds may, at the Mortgagee’s sole option, be applied to all or any part of
the Obligations and in any order (notwithstanding that such Obligations may not
then otherwise be due and payable) or to the repair and restoration of any of
the Property under such terms and conditions as the Mortgagee may impose.

8 Installments for Insurance, Taxes and Other Charges. Upon the Mortgagee’s
request, the Mortgagor shall pay to the Mortgagee monthly, an amount equal to
one-twelfth (1/12) of the annual premiums for the insurance policies referred to
hereinabove and the annual Impositions and any other item which at any time may
be or become a lien upon the Property (the “Escrow Charges”). The amounts so
paid shall be used in payment of the Escrow Charges so long as no Event of
Default shall have occurred. No amount so paid to the Mortgagee shall be deemed
to be trust funds, nor shall any sums paid bear interest. The Mortgagee shall
have no obligation to pay any insurance premium or Imposition if at any time the
funds being held by the Mortgagee for such premium or Imposition are
insufficient to make such payments. If, at any time, the funds being held by the
Mortgagee for any insurance premium or Imposition are exhausted, or if the
Mortgagee determines, in its sole discretion, that such funds will be
insufficient to pay in full any insurance premium or Imposition when due, the
Mortgagor shall promptly pay to the Mortgagee, upon demand, an amount which the
Mortgagee shall estimate as sufficient to make up the deficiency. Upon the
occurrence of an Event of Default, the Mortgagee shall have the right, at its
election, to apply any amount so held against the Obligations due and payable in
such order as the Mortgagee may deem fit, and the Mortgagor hereby grants to the
Mortgagee a lien upon and security interest in such amounts for such purpose.

9 Condemnation. The Mortgagor, immediately upon obtaining knowledge of the
institution of any proceedings for the condemnation or taking by eminent domain
of any of the Property, shall notify the Mortgagee of the pendency of such
proceedings. The Mortgagee may participate in any such proceedings and the
Mortgagor shall deliver to the Mortgagee all instruments requested by it to
permit such participation. Any award or compensation for property taken or for
damage to property not taken, whether as a result of such proceedings or in lieu
thereof, is hereby assigned to and shall be received and collected directly by
the Mortgagee, and any award or compensation shall be applied, at the
Mortgagee’s option, to any part of the Obligations and in any order
(notwithstanding that any of such Obligations may not then be due and payable)
or to the repair and restoration of any of the Property under such terms and
conditions as the Mortgagee may impose.

10. Environmental Matters. (a) For purposes of this Section 10, the term
“Environmental Laws” shall mean all federal, state and local laws, regulations
and orders, whether now or in the future enacted or issued, pertaining to the
protection of land, water, air, health, safety or the environment. The term
“Regulated Substances” shall mean all substances regulated by Environmental
Laws, or which are known or considered to be harmful to the health or safety of
persons, or the presence of which may require investigation, notification or
remediation under the Environmental Laws. The term “Contamination” shall mean
the discharge, release, emission, disposal or escape of any Regulated Substances
into the environment.

(b) The Mortgagor represents and warrants (i) that no Contamination is present
at, on or under the Property and that, to the best of the Mortgagors knowledge,
no Contamination is being or has been emitted onto any surrounding property;
(ii) all operations and activities on the Property have been and are being
conducted in accordance with all Environmental Laws, and the Mortgagor has all
permits and licenses required under the Environmental Laws; (iii) no underground
or aboveground storage tanks are or have been located on or under the Property;
and (iv) no legal or administrative proceeding is pending or threatened relating
to any environmental condition, operation or activity on the Property, or any
violation or alleged violation of Environmental Laws. These representations and
warranties shall be true as of the date hereof, and shall be deemed to be
continuing representations and warranties which must remain true, correct and
accurate during the entire duration of the term of this Mortgage.

 

- 7 -



--------------------------------------------------------------------------------

(c) The Mortgagor shall ensure, at its sole cost and expense, that the Property
and the conduct of all operations and activities thereon comply and continue to
comply with all Environmental Laws. The Mortgagor shall notify the Mortgagee
promptly and in reasonable detail in the event that the Mortgagor becomes aware
of any violation of any Environmental Laws, the presence or release of any
Contamination with respect to the Property, or any governmental or third party
claims relating to the environmental condition of the Property or the conduct of
operations or activities thereon. The Mortgagor also agrees not to permit or
allow the presence of Regulated Substances on any part of the Property, except
for those Regulated Substances (i) which are used in the ordinary course of the
Mortgagor’s business, but only to the extent they are in all cases used in a
manner which complies with all Environmental Laws; and (ii) those Regulated
Substances which are naturally occurring on the Property. The Mortgagor agrees
not to cause, allow or permit the presence of any Contamination on the Property.

(d) The Mortgagee shall not be liable for, and the Mortgagor shall indemnify,
defend and hold the Mortgagee and the Indemnified Parties (as hereinafter
defined) and all of their respective successors and assigns harmless from and
against all losses, costs, liabilities, damages, fines, claims, penalties and
expenses (including reasonable attorneys’, consultants’ and contractors’ fees,
costs incurred in the investigation, defense and settlement of claims, as well
as costs incurred in connection with the investigation, remediation or
monitoring of any Regulated Substances or Contamination) that the Mortgagee or
any Indemnified Party may suffer or incur (including as holder of the Mortgage,
as mortgagee in possession or as successor in interest to the Mortgagor as owner
of the Property by virtue of a foreclosure or acceptance of a deed in lieu of
foreclosure) as a result of or in connection with (i) any Environmental Laws
(including the assertion that any lien existing or arising pursuant to any
Environmental Laws takes priority over the lien of the Mortgage); (ii) the
breach of any representation, warranty, covenant or undertaking by the Mortgagor
in this Section 10; (iii) the presence on or the migration of any Contamination
or Regulated Substances on, under or through the Property; or (iv) any
litigation or claim by the government or by any third party in connection with
the environmental condition of the Property or the presence or migration of any
Regulated Substances or Contamination on, under, to or from the Property.

(e) Upon the Mortgagee’s request, the Mortgagor shall execute and deliver an
Environmental Indemnity Agreement satisfactory in form and substance to the
Mortgagee, to more fully reflect the Mortgagor’s representations, warranties,
covenants and indemnities with respect to the Environmental Laws.

11. Inspection of Property. The Mortgagee shall have the right to enter the
Property at any reasonable hour for the purpose of inspecting the order,
condition and repair of the buildings and improvements erected thereon, as well
as the conduct of operations and activities on the Property. The Mortgagee may
enter the Property (and cause the Mortgagee’s employees, agents and consultants
to enter the Property), upon prior written notice to the Mortgagor, to conduct
any and all environmental testing deemed appropriate by the Mortgagee in its
sole discretion. The environmental testing shall be accomplished by whatever
means the Mortgagee may deem appropriate, including the taking of soil samples
and the installation of ground water monitoring wells or other intrusive
environmental tests. The Mortgagor shall provide the Mortgagee (and the
Mortgagee’s employees, agents and consultants) reasonable rights of access to
the Property as well as such information about the Property and the past or
present conduct of operations and activities thereon as the Mortgagee shall
reasonably request.

12. Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder: (a) any Event of Default or
Termination Event (as such terms are defined in any of the Obligations)
provided, however, that, no such failure to observe or perform any covenant or
other agreement (excluding financial covenants, financial reporting covenants,
and negative covenants) shall constitute an Event of Default unless such failure
continues for a period of 30 days after the earlier to occur of (a) the date
when the Mortgagor becomes aware of such failure and (b) the date when the Bank
gives written notice to the Mortgagor of such failure; (b) any default under any
of the Obligations that does not have a defined set of “Events of Default” and
the lapse of any notice or cure period provided in such Obligations with respect
to such default; (c) demand by the Mortgagee under any of the Obligations that
have a demand feature; (d) the Mortgagor’s failure to perform any of

 

- 8 -



--------------------------------------------------------------------------------

its obligations under this Mortgage or under any Environmental Indemnity
Agreement executed and delivered pursuant to Section 10(e); (e) falsity,
inaccuracy or material breach by the Mortgagor of any written warranty,
representation or statement made or furnished to the Mortgagee by or on behalf
of the Mortgagor; (f) an uninsured material loss, theft, damage, or destruction
to any of the Property, or the entry of any judgment against the Mortgagor or
any lien against or the making of any levy, seizure or attachment of or on the
Property; (g) the Mortgagee’s failure to have a mortgage lien on the Property
with the priority required under Section 1; (h) any indication or evidence
received by the Mortgagee that the Mortgagor may have directly or indirectly
been engaged in any type of activity which, in the Mortgagee’s discretion, might
result in the forfeiture of any property of the Mortgagor to any governmental
entity, federal, state or local; (i) foreclosure proceedings, whether judicial
or non-judicial, are instituted against the Property upon any other lien or
claim, whether alleged to be superior or junior to the lien of this Mortgage; or
(j) the Mortgagor’s failure to pay any Impositions as required under
Section 2(b), or to maintain in full force and effect any insurance required
under Section 6.

13. Rights and Remedies of Mortgagee. If an Event of Default occurs, subject to
the Loan Documents, the Mortgagee may, at its option and without demand, notice
or delay, do one or more of the following:

(a) The Mortgagee may declare the entire unpaid principal balance of the
Obligations, together with all interest thereon, to be due and payable
immediately.

(b) The Mortgagee may, either with or without entry or taking possession as
hereinabove provided or otherwise, (i) institute and maintain an action or
actions of mortgage foreclosure against the Property and the interests of the
Mortgagor therein, (ii) institute and maintain an action or actions on any
instruments evidencing the Obligations or any portion thereof, and (iii) take
such other action at law or in equity for the enforcement of any of the Loan
Documents as the law may allow, all as the Mortgagee may elect, and in each such
action the Mortgagee shall be entitled to all costs of suit and attorneys fees.

(c) The Mortgagee may, in its sole and absolute discretion: (i) collect any or
all of the Rents, including any Rents past due and unpaid, (ii) perform any
obligation or exercise any right or remedy of the Mortgagor under any Lease, or
(iii) enforce any obligation of any tenant of any of the Property. The Mortgagee
may exercise any right under this subsection (c), whether or not the Mortgagee
shall have entered into possession of any of the Property, and nothing herein
contained shall be construed as constituting the Mortgagee a “mortgagee in
possession”, unless the Mortgagee shall have entered into and shall continue to
be in actual possession of the Property. The Mortgagor hereby authorizes and
directs each and every present and future tenant of any of the Property to pay
all Rents directly to the Mortgagee and to perform all other obligations of that
tenant for the direct benefit of the Mortgagee, as if the Mortgagee were the
landlord under the Lease with that tenant, immediately upon receipt of a demand
by the Mortgagee to make such payment or perform such obligations. The Mortgagor
hereby waives any right, claim or demand it may now or hereafter have against
any such tenant by reason of such payment of Rents or performance of obligations
to the Mortgagee, and any such payment or performance to the Mortgagee shall
discharge the obligations of the tenant to make such payment or performance to
the Mortgagor.

(d) The Mortgagee shall have the right, in connection with the exercise of its
remedies hereunder, to the appointment of a receiver to take possession and
control of the Property or to collect the Rents, without notice and without
regard to the adequacy of the Property to secure the Obligations. A receiver
while in possession of the Property shall have the right to make repairs and to
make improvements necessary or advisable in its or his opinion to preserve the
Property, or to make and keep them rentable to the best advantage, and the
Mortgagee may advance moneys to a receiver for such purposes. Any moneys so
expended or advanced by the Mortgagee or by a receiver shall be added to and
become a part of the Obligations secured by this Mortgage.

 

- 9 -



--------------------------------------------------------------------------------

(e) In addition to any and all remedies it may have or exercise under this
Mortgage, the Note, the Master Agreement, any of the other Loan Documents, or
under applicable law, the Mortgagee may immediately and without demand exercise
any and all of the rights of a secured party upon default under the UCC, all of
which shall be cumulative. Such rights shall include, without limitation:
(i) the right to take possession of the Collateral without judicial process and
to enter upon any premises where the Collateral may be located for the purposes
of taking possession of, securing, removing, and/or disposing of the Collateral
without interference from Mortgagee and without any liability for rent, storage,
utilities or other sums; (ii) the right to sell, lease, or otherwise dispose of
any or all of the Collateral, whether in its then condition or after further
processing or preparation, at public or private sale; and unless the Collateral
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Mortgagee shall give to Mortgagor at
least ten (10) days’ prior notice of the time and place of any public sale of
the Collateral or of the time after which any private sale or other intended
disposition of the Collateral is to be made, all of which Mortgagor agrees shall
be reasonable notice of any sale or disposition of the Collateral; (iii) the
right to require Mortgagor, upon request of Mortgagee, to assemble and make the
Collateral available to Mortgagee at a place reasonably convenient to Mortgagee
and Mortgagor; and (iv) the right to notify account debtors, and demand and
receive payment therefrom.

(f) In addition to any other rights or remedies provided by this Mortgage or any
other Loan Documents or applicable law, the Mortgagee shall be authorized, at
its option, whether or not possession of the Property is taken, to sell the
Property (or such part or parts thereof as Mortgagee may from time to time elect
to sell) under the power of sale herein given to and reserved by Mortgagee, to
sell the Property for cash to the highest bidder at public auction in front of
the main courthouse door in the county or counties, as may be required, where
the Property is located, either in person or by auctioneer, after having first
given notice of the time, place and terms of sale, together with a description
of the Property to be sold, by publication once a week for three (3) successive
weeks prior to said sale in some newspaper published in said county or counties
where the Property is located, as may be required (but if no newspaper is
published in any such county, the notice shall be published in a newspaper
published in an adjoining county for three successive weeks). The sale shall be
held between the hours of 11:00 a.m. and 4:00 p.m. on the day designated for the
exercise of the power of sale hereunder. Upon payment of the purchase money,
Mortgagee or any person conducting the sale for Mortgagee is authorized to
execute to the purchaser at said sale a deed to the Property so purchased.
Mortgagee may bid at said sale and purchase the Property, or any part thereof,
if the highest bidder therefor. At the foreclosure sale the Property may be
offered for sale and sold as a whole without first offering it in any other
manner or may be offered for sale and sold in any other manner as Mortgagee may
elect. The provisions of Section 13(e) of this Mortgage shall apply with respect
to Mortgagee’s enforcement of rights or interests in personal property which
constitutes Property hereunder.

(g) At the option of the Mortgagee, this Mortgage may be foreclosed as provided
by law or in equity, in which event a reasonable attorneys’ fee shall, among
other costs and expenses, be allowed and paid out of the proceeds of the sale.
In the event Mortgagee exercises its option to foreclose this Mortgage in
equity, Mortgagee may, at its option, foreclose this Mortgage subject to the
rights of any tenants of the Property, and the failure to make any such tenants
parties defendants to any such foreclosure proceeding and to foreclose their
rights will not be, nor be asserted to be by the Mortgagor, a defense to any
proceedings instituted by the Mortgagee to collect the sums secured hereby, or
to collect any deficiency remaining unpaid after the foreclosure sale of the
Property.

14. Application of Proceeds. The Mortgagee shall apply the proceeds of any sale
of, or other disposition or realization upon, or Rents or profits from, the
Property to satisfy the Obligations in such order of application as the
Mortgagee shall determine in its exclusive discretion; provided, however, that
the proceeds of any foreclosure sale pursuant to Section 13(f), or any sale
pursuant to Section 13(e), shall be applied as provided by law.

 

- 10 -



--------------------------------------------------------------------------------

15. Mortgagee’s Right to Protect Security. The Mortgagee is hereby authorized to
do any one or more of the following, irrespective of whether an Event of Default
has occurred: (a) appear in and defend any action or proceeding purporting to
affect the security hereof or the Mortgagee’s rights or powers hereunder;
(b) purchase such insurance policies covering the Property as it may elect if
the Mortgagor fails to maintain the insurance coverage required hereunder; and
(c) take such action as the Mortgagee may determine to pay, perform or comply
with any Impositions or Legal Requirements, to cure any Events of Default and to
protect its security in the Property.

16. Appointment of Mortgagee as Attorney-in-Fact. The Mortgagee, or any of its
officers, is hereby irrevocably appointed attorney-in-fact for the Mortgagor
(without requiring any of them to act as such), such appointment being coupled
with an interest, to do any or all of the following: (a) collect the Rents after
the occurrence of an Event of Default; (b) settle for, collect and receive any
awards payable under Section 9 from the authorities making the same; and
(c) execute, deliver and file, at Mortgagor’s sole cost and expense, such
financing, continuation or amendment statements and other instruments as the
Mortgagee may require in order to perfect, protect and maintain its security
interest under the UCC on any portion of the Property.

17. Certain Waivers. The Mortgagor hereby waives and releases all benefit that
might accrue to the Mortgagor by virtue of any present or future law exempting
the Property, or any part of the proceeds arising from any sale thereof, from
attachment, levy or sale on execution, or providing for any stay of execution,
exemption from civil process or extension of time for payment or any rights of
marshalling in the event of any sale hereunder of the Property, and, unless
specifically required herein, all notices of the Mortgagor’s default or of the
Mortgagee’s election to exercise, or the Mortgagee’s actual exercise of any
option under this Mortgage or any other Loan Document.

18. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this Section.

19. Further Acts. By its signature hereon, the Mortgagor hereby irrevocably
authorizes the Mortgagee to execute (on behalf of the Mortgagor) and file
against the Mortgagor one or more financing, continuation or amendment
statements pursuant to the UCC in form satisfactory to the Mortgagee, and the
Mortgagor will pay the cost of preparing and filing the same in all
jurisdictions in which such filing is deemed by the Mortgagee to be necessary or
desirable in order to perfect, preserve and protect its security interests. If
required by the Mortgagee, the Mortgagor will execute all documentation
necessary for the Mortgagee to obtain and maintain perfection of its security
interests in the Property. The Mortgagor will, at the cost of the Mortgagor, and
without expense to the Mortgagee, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, mortgages, assignments, notices of
assignment, transfers and assurances as the Mortgagee shall, from time to time,
require for the better assuring, conveying, assigning, transferring or
confirming unto the Mortgagee the property and rights hereby mortgaged, or which
Mortgagor may be or may hereafter become bound to convey or assign to the
Mortgagee, or for carrying out the intent of or facilitating the performance of
the terms of this Mortgage or for filing, registering or recording this
Mortgage. The Mortgagor grants to the Mortgagee an irrevocable power of attorney
coupled with an interest for the purpose of exercising and perfecting any and
all rights and remedies available to the Mortgagee under the Note, this
Mortgage, the other Loan Documents, at law or in equity, including, without
limitation, the rights and remedies described in this paragraph.

20. Changes in the Laws Regarding Taxation. If any law is enacted or adopted or
amended after the date of this Mortgage which deducts the Obligations from the
value of the Property for the purpose of taxation or which imposes a tax, either
directly or indirectly, on the Mortgagor or the Mortgagee’s interest in the
Property, the Mortgagor will pay such tax, with interest and penalties thereon,
if any. If the Mortgagee determines that the payment of such tax or interest and
penalties by the Mortgagor would be unlawful or taxable to the Mortgagee or
unenforceable or provide the basis for a defense of usury, then the Mortgagee
shall have the option, by written notice of not less than ninety (90) days, to
declare the entire Obligations immediately due and payable.

 

- 11 -



--------------------------------------------------------------------------------

21. Recording Taxes; Documentary Stamps. If at any time the United States of
America, any State thereof or any subdivision of any such State shall require
revenue or other stamps to be affixed to the Note or this Mortgage, or impose
any recording or other tax or charge on the same, the Mortgagor will pay for the
same, with interest and penalties thereon, if any.

22. Preservation of Rights. No delay or omission on the Mortgagee’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the
Mortgagee’s action or inaction impair any such right or power. The Mortgagee’s
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which the Mortgagee may have under other agreements, at law
or in equity.

23. Illegality. If any provision contained in this Mortgage should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Mortgage.

24. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Mortgagor from, any provision of this Mortgage will be
effective unless made in a writing signed by the Mortgagee, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice to or demand on the Mortgagor will entitle the
Mortgagor to any other or further notice or demand in the same, similar or other
circumstance.

25. Entire Agreement. This Mortgage (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

26. Survival; Successors and Assigns. This Mortgage will be binding upon and
inure to the benefit of the Mortgagor and the Mortgagee and their respective
heirs, executors, administrators, successors and assigns; provided, however,
that the Mortgagor may not assign this Mortgage in whole or in part without the
Mortgagee’s prior written consent and the Mortgagee at any time may assign this
Mortgage in whole or in part; and provided, further, that the rights and
benefits under the Paragraphs entitled “Environmental Matters”, “Inspection of
Property” and “Indemnity” shall also inure to the benefit of any persons or
entities who acquire title or ownership of the Property from or through the
Mortgagee or through action of the Mortgagee (including a foreclosure, sheriff’s
or judicial sale). The provisions of Paragraphs entitled “Environmental
Matters”, “Inspection of Property” and “Indemnity” shall survive the
termination, satisfaction or release of this Mortgage, the foreclosure of this
Mortgage or the delivery of a deed in lieu of foreclosure.

27. Interpretation. In this Mortgage, unless the Mortgagor and Mortgagee
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”,
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Mortgage; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Mortgage. Section
headings in this Mortgage are included for convenience of reference only and
shall not constitute a part of this Mortgage for any other purpose. If this
Mortgage is executed by more than one party as Mortgagor, the obligations of
such persons or entities will be joint and several.

28. Indemnity. The Mortgagor agrees to indemnify each of the Mortgagee, each
legal entity, if any, who controls, is controlled by or is under common control
with the Mortgagee and each of their respective

 

- 12 -



--------------------------------------------------------------------------------

directors, officers, employees and agents (the “Indemnified Parties”) and to
defend and hold each Indemnified Party harmless from and against any and all
claims, damages, losses, liabilities and expenses (including all fees and
charges of internal or external counsel with whom any Indemnified Party may
consult and all expenses of litigation and preparation therefor) which any
Indemnified Party may incur or which may be asserted against any Indemnified
Party by any person, entity or governmental authority (including any person or
entity claiming derivatively on behalf of the Mortgagor), in connection with or
arising out of or relating to the matters referred to in this Mortgage or in the
other Loan Documents, whether (a) arising from or incurred in connection with
any breach of a representation, warranty or covenant by the Mortgagor, or
(b) arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,
regulation or order, or tort, or contract or otherwise, before any court or
governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct. The indemnity agreement contained in this Section shall
survive the termination of this Mortgage, payment of any Obligations and
assignment of any rights hereunder. The Mortgagor may participate at its expense
in the defense of any such action or claim.

29. Governing Law and Jurisdiction. This Mortgage has been delivered to and
accepted by the Mortgagee and will be deemed to be made in the State where the
Mortgagee’s office indicated above is located. THIS MORTGAGE WILL BE INTERPRETED
AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE WHERE THE MORTGAGEE’S OFFICE INDICATED ABOVE IS
LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES, EXCEPT THAT THE LAWS OF THE STATE
WHERE THE PROPERTY IS LOCATED (IF DIFFERENT FROM THE STATE WHERE SUCH OFFICE OF
THE MORTGAGEE IS LOCATED) SHALL GOVERN THE CREATION, PERFECTION AND FORECLOSURE
OF THE LIENS CREATED HEREUNDER ON THE PROPERTY OR ANY INTEREST THEREIN. The
Mortgagor hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court for the county or judicial district where the Mortgagee’s
office indicated above is located; provided that nothing contained in this
Mortgage will prevent the Mortgagee from bringing any action, enforcing any
award or judgment or exercising any rights against the Mortgagor individually,
against any security or against any property of the Mortgagor within any other
county, state or other foreign or domestic jurisdiction. The Mortgagee and the
Mortgagor agree that the venue provided above is the most convenient forum for
both the Mortgagee and the Mortgagor. The Mortgagor waives any objection to
venue and any objection based on a more convenient forum in any action
instituted under this Mortgage.

30. Authorization to Obtain Credit Reports. By signing below, each Mortgagor who
is an individual provides written authorization to the Mortgagee or its designee
(and any assignee or potential assignee hereof) authorizing review of the
Mortgagor’s personal credit profile from one or more national credit bureaus.
Such authorization shall extend to obtaining a credit profile in considering the
Obligations and/or this Mortgage and subsequently for the purposes of update,
renewal or extension of such credit or additional credit and for reviewing or
collecting the resulting account.

31. Change in Name or Locations. The Mortgagor hereby agrees that if the
location of any of the Property changes from the Land or its chief executive
office, or if the Mortgagor changes its name, its type of organization, its
state of organization (if Mortgagor is a registered organization), its principal
residence (if Mortgagor is an individual), its chief executive office (if
Mortgagor is a general partnership or non-registered organization) or
establishes a name in which it may do business that is not the current name of
the Mortgagor, the Mortgagor will immediately notify the Mortgagee in writing of
the additions or changes.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 13 -



--------------------------------------------------------------------------------

32. WAIVER OF JURY TRIAL. THE MORTGAGOR IRREVOCABLY WAIVES ANY AND ALL RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS MORTGAGE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
MORTGAGE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE MORTGAGOR
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

33. WAIVER OF EXEMPTIONS. Mortgagor expressly waives all rights and benefits of
exemption as to the Property, if any, under and by virtue of the laws of the
State of Alabama or any other state. If Mortgagor is an individual, Mortgagor
represents and warrants to Mortgagee that the Property is not the homestead of
Mortgagor, or Mortgagor’s spouse (if Mortgagor is married).

The undersigned acknowledges that it has read and understood all the provisions
of this Mortgage, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

WITNESS / ATTEST:     MAGNETECH INDUSTRIAL SERVICES, INC.       By:            
  (SEAL) Print Name:           Michael P. Moore Title:           Chief Executive
Officer

(Include title only if an officer of entity signing to the right)

     

 

- 14 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

STATE OF                        )

                         COUNTY )

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Michael P. Moore, whose name as Chief Executive Officer of
MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana corporation, is signed to the
foregoing                              and who is known to me, acknowledged
before me on this day that, being informed of the contents of the
                                    , he/she, as such officer and with full
authority, executed the same voluntarily for and as the act of said corporation.

Given under my hand this the                  day of December, 2012.

 

      [NOTARIAL SEAL]             Notary Public         My Commission Expires:  
     

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

That real property situated in the Country of Mobile, State of Alabama,
described as follows, to-wit:

Parcel A

That portion of Block “2”, Jacintoport, Unit One, Section “A”, as recorded in
Map Book 21, Page 93 of the Probate Court Records of Mobile County, Alabama,
being more particularly described as follows: Beginning at the Northwest Corner
of Block “2”, Jacintoport, Unit One, Section “A”, as recorded in Map Book 21,
Page 93 of the Probate Court Records of Mobile County, Alabama, run South 86
degrees 05 minutes 47 seconds East along the North boundary of said Block “2”, a
distance of 94.77 feet to a point; thence continuing along said North Boundary
of Block “2”, run South 89 degrees 40 minutes 47 seconds East 703.43 feet to a
point on the West right of way line of Station Street; thence along said West
right of way line of Station Street, run South 11 degrees 45 minutes 12 seconds
East 0.54 feet to the P.C. of a curve to the right having a central angle of 72
degrees 25 minutes 52 seconds and a radius of 50 feet; thence continuing along
said West right of way line of Station Street, run Southwestwardly along the arc
of said curve, 63.21 feet to the P.T. of said curve, said point being on the
West right of way line of Bill Myles Drive West and on the arc of a 263.16 foot
radius curve concave Southeastwardly; thence along said West right of way line
of Bill Myles Drive West, run Southwestwardly along said arc of curve 252.96
feet to the P.T. of said curve; thence continuing along said West right of way
line of Bill Myles Drive West, run south 05 degrees 36 minutes 05 seconds West
186.51 feet to a point; thence run North 86 degrees 39 minutes 23 seconds West
664.25 feet to a point on the East line of a 100 foot Southern Railway right of
way; thence along said East line of the 100 foot Southern Railway right of way,
run North 05 degrees 36 minutes 05 seconds East 417.31 feet to the POINT OF
BEGINNING.

Parcel B

Lot 1, Jacintoport, Unit One, Section “A”, resubdivision of Block 4, as recorded
in Map Book 38, Page 119 of the Probate Court Records of Mobile County, Alabama,
being more particularly described as follows: Commencing at the Southwest corner
of Block “4”, Jacintoport, Unit One, Section “A”, as recorded in Map Book 21,
Page 93 of the Probate Court Records, Mobile County, Alabama, said point being
on the East right of way line of Bill Myles Drive West; thence along said East
Right of way line of Bill Myles Drive West, run North 05 degrees 36 minutes 05
seconds East, 362.85 feet to the POINT OF BEGINNING of the property herein
described; thence continuing North 05 degrees 36 minutes 04 seconds East along
said East right of way line of Bill Myles Drive West, run 157.73 feet to the
P.C. of a curve to the right having a radius of 163.16 feet; thence continuing
along said East right of way ling of Bill Myles Drive West, run Northeastwardly
along the arc of said curve 241.25 feet to the P.T. of said curve, said point
being on the South right of way line of Bill Myles Drive North; thence along
said South right of way line of Bill Myles Drive North and an Eastwardly
projection thereof, run South 89 degrees 40 minutes 47 seconds East 323.03 feet
to a point; thence run South 00 degrees 19 minutes 13 seconds West 305.0 feet to
a point; thence run North 89 degrees 40 minutes 47 seconds West 500.00 feet to
the POINT OF BEGINNING.

 

- 16 -



--------------------------------------------------------------------------------

EXHIBIT B

Permitted Encumbrances

 

- 17 -